DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 7-12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al (US 2010/0244086) in view of Briere (US 2013/0069208) and Laboutin et al (US 2015/0001582).
Hanawa et al teaches a c-plane sapphire substrate ([0206], [0232], [0256]); forming a polycrystal buffer layer (layer with random crystal direction) made of AlyGa1-yN <y<1), which reads on GaN when y=0; and forming a single crystal GaN layer thereon ([0109], [0111]).
Hanawa et al does not teach a gallium nitride crystal layer that includes the intermediate layer and the semiconductor layer contains iron atoms, a concentration distribution of iron atoms in the gallium nitride crystal layer, in a thickness direction of the gallium nitride crystal layer, is in a range of from more than or equal to 1.0 x 1016 atoms/cm3 to less than or equal to 1.0 x 1022 atoms/cm3, and wherein the concentration distribution of iron atoms in the gallium nitride crystal layer, in a thickness direction of the gallium nitride crystal layer, is such that a concentration of iron atoms is higher in an interface region with the sapphire substrate and in a surface region of the gallium nitride crystal layer opposite the interface region with the sapphire substrate than the concentration of iron atoms in an intermediate region between the surface region and the interface region.
In a method of making III-Nitride device, Briere teaches a sapphire substrate 202, a transition body, a III-nitride intermediate body and a iii-nitride device layer thereon (Fig 2), and different impurities and impurity concentration, such as iron (Fe) ([0031]-[0044]). Briere also teaches the impurity concentration can be modified such that the impurity concentration may be modified continuously or step wise or may rise and fall between the top and bottom, or may be modified across the entire thickness or across only a portion of the body ([0048]-[0055], [0070]-[0080], Fig 3, 4, 5A-H, 7E and 7F). Briere teaches the controlled impurities concentration reduces leakage, and improves device performance ([0090]-[0094]). Briere also teaches the transition body is a Group III-nitride body, and III-Nitride material by include single crystal or polycrystalline 


    PNG
    media_image1.png
    349
    578
    media_image1.png
    Greyscale

In regards to the limitation that a concentration of iron atoms is higher in an interface region with the sapphire substrate and in a surface region of the gallium nitride crystal layer opposite the interface region with the sapphire substrate than the concentration of iron atoms in an intermediate region between the surface region and the interface region, Figure 7E is reproduced and arrows are provided to show the interpretation of the examiner. The left most, first arrow adjacent 209 clearly suggests an interface region with the substrate that has a concentration of iron atoms higher than the intermediate region (the second arrow) and the third arrow adjacent 211 clearly suggest the surface region. 
16 to 1x1020 cm-3 ([0015]-[0020]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hanawa et al by doping with Fe in a range of 5x1016 to 1x1020 cm-3, as taught by Laboutin et al, and modify the impurity concentration to vary in the layer between the top and bottom, as taught by Briere to reduce leaking and improve device performance.
Referring to claim 4 and 15, Hanawa et al teaches a c-plane sapphire substrate ([0206], [0232], [0256]).
Referring to claim 7-12, the combination of Hanawa et al, Briere et al, and Laboutine et al teaches doping with Fe, and the concentration can vary within the layer. The concentration variation and layer thickness of each variation is obvious in view of Briere, and It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hanawa et al, Briere et al, and Laboutine et al by optimizing the concentration and thickness and step of the Fe variation by conducting routine experimentation to produce a device with desired electrical characteristics. 
Referring to claim 17, the combination of Hanawa et al, Briere et al, and Laboutine et al concentration of iron atoms at every depth of the intermediate region is lower than the concentration at the surface region and is lower than the concentration at the interface region (See Briere Fig 7E where the intermediate region is interpreted as the minimum impurity region, thus is lower than the surface and interface region at every depth).

Claim 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa et al (US 2010/0244086), as applied to claims 1, 4, 7-12, 15, and 17 above, and further in view of Shibata et al (US 2002/0190275).
The combination of Hanawa et al, Briere et al, and Laboutine et al teaches all of the limitations of claim 2-3 and 13-14, as discussed above, except Hanawa et al does not explicitly teach the twist and tilt values.
In a method of making GaN, Shibata et al teaches a twist value of 0.33 degrees =1188 second and tilt value of 0.09 degree=324 second in the case of GaN without the application of special growth techniques such as ELO ([0004]-[0014]), which clearly suggests tilt and twist are indicative of the degree of crystallinity of GaN and values within the claimed range are known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hanawa et al, Briere et al, and Laboutine et al by optimizing the crystal growth of buffer and GaN to obtain the claimed tilt and twist values which are within the known range, as evidence by Shibata et al, to obtain a crystal with a desired degree of crystallinity. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
Applicant’s argument that the prior art does not teach the a concentration of iron atoms is higher in an interface region with the sapphire substrate and in a surface region of the gallium nitride crystal layer opposite the interface region with the sapphire .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714